DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of struts in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claims 1 and 11, in the limitation “plurality of struts” is not mapped between the applicant’s specification and drawings and it is unclear what is meant by this term as claimed. Merriam-Webster’s definition of “strut” is defined as “a structural piece designed to resist pressure in the direction of its length”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In this case, the term “strut” in claims 1 and 11 appears to be used by the claim to mean “cross beam, linkage, or frame,” while the accepted meaning is “a structural piece designed to resist pressure in the direction of its length” (as noted above). The term is indefinite because the specification does not clearly redefine the term. Therefore, it is unclear which part is being referred to. For purposes of examination, the “strut” has been construed as a cross beam, linkage, or frame.   
Any remaining claims are rejected based on their dependency to a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiavi et al. (U.S. Patent No. 7,918,440 B2) in view of Samac et al. (U.S. Patent No. 8,469,345 B2) and Bumgarner et al. (U.S. Patent No. 8,079,578 B2).

Referring to Claim 1: Schiavi et al. teaches a handling apparatus (1 Fig. 1 with part 6’ from Fig. 6-8; Column 5, 53-56) comprising:
a base plate (2 Fig. 1), the base plate (2 Fig. 1) having a generally rectangular shape (shown in Fig. 1) and a plurality of adjustable support members (3 Fig. 1) disposed on the base plate (2 Fig. 1); each support member (3 Fig. 1) having: a pillar (4 Fig. 1), the pillar (4 Fig. 1) having a top surface (TS Fig. 1-A inserted below) and a bottom surface (BS Fig. 1-A inserted below), with the bottom surface (BS Fig. 1-A inserted below) coupled (shown in Fig. 1) to the base plate (2 Fig. 1) a moveable shaft (5 Fig. 1), the shaft having a first end (FE Fig. 1-A inserted below) and a second end (SE Fig. 1-A inserted below), with the first end (FE Fig. 1-A inserted below) disposed at least partially (shown in Fig. 1-A inserted above) within the pillar (4 Fig. 1) and the second end (SE Fig. 1-A inserted below) disposed (shown in Fig. 1-A inserted below) above the top surface (TS Fig. 1-A inserted below) of the pillar (4 Fig. 1), and a moveable pad (6’ Figs. 6-8), the pad (6’ Figs. 6-8) coupled (shown in Fig. 1) to the second end (SE Fig. 1-A inserted below) of the shaft (5 Fig. 1).
But Schiavi et al. is silent on the handling apparatus specifically configured for a wind turbine blade, a frame, the frame including a plurality of struts and a plurality of downwardly extending legs; a base plate specifically coupled to the frame along opposing sides.

Samac et al. (U.S. Patent No. 8,469,345 B2), in an analogous invention, teaches a handling apparatus capable of holding a wind turbine blade Column 1, lines 37-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schiavi et al. with the teachings of 
Samac et al. for the purpose of, as it is known in the art, having the capability of supporting large, uneven parts while machining or maintenance is taking place.

Bumgarner et al. (U.S. Patent No. 8,079,578 B2), in an analogous invention, teaches a frame (12 Fig. 1), the frame including a plurality of struts (S Fig. 2-A inserted below) and a plurality of downwardly extending legs (L Fig. 2-A inserted below); and a similar configuration base plate (12a and 12b Fig. 1) specifically coupled to the frame (shown in Fig. 1) along opposing sides (shown in Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schiavi et al. as modified with the frame of Bumgarner et al. for the purpose of having an elevated structure without the need to elongate the pillars to hold a different sized workpiece.  

    PNG
    media_image1.png
    772
    554
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    592
    759
    media_image2.png
    Greyscale

Referring to Claim 2: Schiavi et al. as modified teaches the apparatus, wherein the shaft (5 Fig. 1 of Schiavi et al.) can be extended and retracted relative (shown in Fig. 1 of Schiavi et al.) to the pillar (4 Fig. 1 of Schiavi et al.).

Referring to Claim 3: Schiavi et al. as modified teaches the apparatus, but is silent on the shaft specifically being able to rotate about a vertical axis.
Bumgarner et al., in an analogous invention, teaches a similar configuration shaft (18 Figs. 1-3) can rotate about a vertical axis (Column 4, lines 40-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Schiavi et al. as modified with the features taught by Bumgarner et al. for the purpose of, as it is well known in the art, for added dexterity while holding irregular shaped objects.

Referring to Claim 4: Schiavi et al. as modified teaches the apparatus, wherein the pad (6’ Figs. 6-8 of Schiavi et al.) is pivotably attached (as 6’ (including 7) is pivotably attached (via tilting element 9) to 8 (which is associated with 5) Fig. 8; Column 3, lines 27-28 of Schiavi et al.) to the shaft (5 Fig. 1 of Schiavi et al.) with a pin (12, which is a part of 9, see Fig. 8 of Schiavi et al.).

Referring to Claim 5: Schiavi et al. as modified teaches the apparatus, wherein the pad (6’ Figs. 6-8 of Schiavi et al.) can rotate (shown in Fig. 8 of Schiavi et al.) about the axis of the pin (12 Fig. 8 of Schiavi et al.).

Referring to Claim 6: Schiavi et al. as modified teaches the apparatus, wherein the adjustable support members (3 Fig. 1 of Schiavi et al.) are spaced apart with a fixed distance (shown spaced apart at fixed distances within array A Fig. 3-A of Schiavi et al. inserted below) between each support (3 Fig. 1 of Schiavi et al.).

Referring to Claim 7: Schiavi et al. as modified teaches the apparatus, wherein the adjustable support members (3 Fig. 1 of Schiavi et al.) are positioned on the base plate (2 Fig. 1 of Schiavi et al.) with a variable distance (varied distances shown between arrays A and B Fig. 3-A of Schiavi et al. inserted below) between each support (3 Fig. 1 of Schiavi et al.).

    PNG
    media_image3.png
    810
    1293
    media_image3.png
    Greyscale


Referring to Claim 8: Schiavi et al. as modified teaches the apparatus, wherein the pillar (4 Fig. 1 of Schiavi et al.), the shaft (5 Fig. 1 of Schiavi et al.) is a cylindrical rod telescopingly received (shown in Fig. 1 of Schiavi et al.) within the pillar (4 Fig. 1 of Schiavi et al.), and the pad (6’ Figs. 6-8 of Schiavi et al.) is a structure (shown in Fig. 2 of Schiavi et al.) oriented perpendicularly (shown in Fig. 1 of Schiavi et al.) to the shaft (5 Fig. 1 of Schiavi et al.).
But is silent on the pillar specifically being a rectangular column.
Bumgarner et al., in an analogous invention, teaches a similar configuration pillar (16 Figs. 1-3) being a rectangular column (Column 5, lines 10-12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pillar of Schiavi et al. with the shape of Bumgarner et al. for the purpose of having smaller gaps between the pillars or to help particular surfaces conform better according to the specific requirements of the application, and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 (IV)(B)

Referring to Claim 9: Schiavi et al. as modified teaches the apparatus, wherein each support member (3 Fig. 1 of Schiavi et al.) is independently adjustable (Column 3, lines 8-11 of Schiavi et al.).

Referring to Claim 10: Schiavi et al. as modified teaches the apparatus, but is silent on each support member specifically being adjustable via pneumatic power.
Bumgarner et al., in an analogous invention, teaches a similar configuration support member (14 Figs. 1-3) being adjustable via pneumatic power (Column 5, lines 58-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Schiavi et al. with the teachings of Bumgarner et al. for the purpose of, as it is well known in the art, having a pneumatic mechanism which is capable of holding the large, heavy workpieces as intended. 

Referring to Claim 11: Schiavi et al. teaches an automatically adjustable handling apparatus (1 Fig. 1; Column 8, lines 34-38; with part 6’ from Fig. 6-8; Column 5, 53-56) comprising:
a base plate (2 Fig. 1), the base plate (2 Fig. 1) having a generally rectangular shape (shown in Fig. 1); a plurality of adjustable support members (3 Fig. 1) disposed on the base plate (2 Fig. 1);
each support member (3 Fig. 1) having: a pillar (4 Fig. 1), the pillar having a top surface (TS Fig. 1-A inserted above) and a bottom surface (BS Fig. 1-A inserted above), with the bottom surface (BS Fig. 1-A inserted above) coupled (shown in Fig. 1) to the base plate (2 Fig. 1)
 a moveable shaft (5 Fig. 1), the shaft having a first end (FE Fig. 1-A inserted above) and a second end (SE Fig. 1-A inserted above), with the first end (FE Fig. 1-A inserted above) disposed at least partially (shown in Fig. 1-A inserted above) within the pillar (4 Fig. 1) and the second end (SE Fig. 1-A inserted above) disposed (shown in Fig. 1-A inserted below) above the top surface (TS Fig. 1-A inserted above) of the pillar (4 Fig. 1), and
a moveable pad (6’ Figs. 6-8), the pad (6’ Figs. 6-8) coupled (shown in Fig. 1) to the second end (SE Fig. 1-A inserted above) of the shaft (5 Fig. 1).
wherein a plurality of support members (3 Fig. 1) are automatically adjusted to position the pad (6’ Figs. 6-8) at predetermined heights (Column 8, lines 11-17).


Schiavi et al. is silent on the handling apparatus specifically configured for a wind turbine blade, a frame, the frame including a plurality of struts and a plurality of downwardly extending legs; a base plate specifically coupled to the frame along opposing sides.

Samac et al. (U.S. Patent No. 8,469,345 B2), in an analogous invention, teaches a handling apparatus capable of holding a wind turbine blade (Column 1, lines 37-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schiavi et al. with the teachings of 
Samac et al. for the purpose of, as it is known in the art, having the capability of supporting large, uneven parts while machining or maintenance is taking place.

Bumgarner et al. (U.S. Patent No. 8,079,578 B2), in an analogous invention, teaches a frame (12 Fig. 1), the frame including a plurality of struts (S Fig. 2-A inserted above) and a plurality of downwardly extending legs (L Fig. 2 -A inserted above); and a similar configuration base plate (12a and 12b Fig. 1) specifically coupled to the frame (shown in Fig. 1) along opposing sides (shown in Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schiavi et al. with the frame of Bumgarner et al. for the purpose of having an elevated structure without the need to elongate the pillars to hold a different sized workpiece.  

Referring to Claim 12: Schiavi et al. as modified teaches the apparatus, but is silent on the plurality of support members are specifically automatically adjusted to position the pad at specifically a predetermined pitch angle.
Bumgarner et al., in an analogous invention, teaches a similar configuration plurality of support members (14 Figs. 1-3) are automatically adjusted to position the pad at predetermined pitch angle (Column 8, lines 60-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of support members of Schiavi et al. with the teachings of Bumgarner et al. for the purpose of, as it is well known in the art, having a system which can recognize and adjust the support members when handling large, irregular shaped objects.


Referring to Claim 13: Schiavi et al. as modified teaches the apparatus, wherein the predetermined height of a first pad (pads in A array Fig. 3-A of Schiavi et al. inserted above) is different (shown in Fig. 1 of Schiavi et al.) than the predetermined height of an adjacent pad (pads in B array Fig. 3-A of Schiavi et al. inserted above).

Referring to Claim 14: Schiavi et al. as modified teaches the apparatus, wherein the plurality of pads (plurality of pads 6’ Figs. 6-8 of Schiavi et al.) are positioned relative each other to compliment the contour of a wind turbine blade surface (Column 1, lines 37-41 of Samac et al.).

Referring to Claim 15: Schiavi et al. as modified teaches the apparatus, wherein the adjustable support members (3 Fig. 1 of Schiavi et al.) are spaced apart with a fixed distance (shown spaced apart at fixed distances within array A Fig. 3-A of Schiavi et al. inserted above) between each support (3 Fig. 1 of Schiavi et al.).

Referring to Claim 16: Schiavi et al. as modified teaches the apparatus, wherein the pillar (16 Figs. 1-3 of Schiavi et al.), the shaft (5 Fig. 1 of Schiavi et al.) is a cylindrical rod telescopingly received (shown in Fig. 1 of Schiavi et al.) within the pillar (4 Fig. 1 of Schiavi et al.), and a bottom surface (9 Fig. 2 of Schiavi et al.) of the pad (6’ Figs. 6-8 of Schiavi et al.) is a structure (shown in Fig. 2 of Schiavi et al.) oriented perpendicularly (shown in Fig. 1 of Schiavi et al.) to the shaft (5 Fig. 1 of Schiavi et al.).
But is silent on the pillar specifically being a rectangular column.
Bumgarner et al., in an analogous invention, teaches a similar configuration pillar (16 Figs. 1-3) being a rectangular column (Column 5, lines 10-12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pillar of Schiavi et al. with the shape of Bumgarner et al. for the purpose of having smaller gaps between the pillars, and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 (IV)(B)

Referring to Claim 17: Schiavi et al. as modified teaches the apparatus, wherein each support member (3 Fig. 1 of Schiavi et al.) is independently adjustable (Column 3, lines 8-11 of Schiavi et al.).

Referring to Claim 18: Schiavi et al. as modified teaches the apparatus, but is silent on each support member specifically being adjustable via pneumatic power.
Bumgarner et al., in an analogous invention, teaches a similar configuration support member (14 Figs. 1-3) being adjustable via pneumatic power (Column 5, lines 58-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Schiavi et al. with the teachings of Bumgarner et al. for the purpose of, as it is well known in the art, having a pneumatic mechanism which is capable of holding the large, heavy workpieces as intended. 

Referring to Claim 19: Schiavi et al. as modified teaches the apparatus, wherein the pillar (4 Fig. 1 of Schiavi et al.) has a height equal to or greater than the height (shown in Fig. 1 of Schiavi et al.) of the shaft (5 Fig. 1 of Schiavi et al.).

Referring to Claim 20: Schiavi et al. as modified teaches the apparatus, wherein the frame (12 Fig. 1 of Bumgarner et al.) has a rectangular upper surface (US Fig. 4-A of Bumgarner et al. inserted below), and the similar configuration base plate (12a and 12b Fig. 1 of Bumgarner et al.) is positioned above (shown in Fig. 1 of Bumgarner et al.) the frame upper surface (US Fig. 4-A of Bumgarner et al. inserted below) with a gap (G Fig. 4-A of Bumgarner et al. inserted below) defined therebetween.


    PNG
    media_image4.png
    552
    720
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore et al. (U.S. Patent No. 7,125,010 B2), a pneumatic holder for blades of a turbine engine.
Kai et al. (U.S. Patent No. 9,776,329 B2), a support device for airframe wings. 
Rink et al. (U.S. Patent No. 5,427,363 A), a work holding device with a suction capability.
Hamann (U.S. Patent No. 7,416,176 B2), a work holding device for complex shapes.
Frosch et al. (U.S. Patent No. 4,088,312 A), a variable contour work holding device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723